 
SEPARATION AGREEMENT and RELEASE



This Separation Agreement and Release (“Agreement”) affects an agreeable
termination in connection with resignation from employment of Margaret Thomas
(“Executive”) from Ambassadors Group, Inc. (“Company”), as well as resolution of
any claims, known and unknown, now existing between the parties. Executive and
Company agree as follows:
 
1.
Resignation and Release from Employment. Executive tenders her resignation, and
Company accepts such resignation, so that Executive is released from full time
employment effective February 25, 2013 (the “Release Date”).  Executive and
Company are parties to Severance Plan and Agreement dated March 9, 2011 (the
“Severance Agreement”).  Executive and Company agree that:



a.  
Executive’s resignation will be treated as a Termination for Good Reason under
the Severance Agreement.  Both parties acknowledge that they have agreed there
is Good Reason for resignation and neither party will contest such finding;



b.  
There has not been a “Change of Control” as defined in the Severance
Agreement.  Neither party will contend in any proceeding that there has been a
Change of Control;



c.  
Executive’s resignation is effective on the Release Date; and



d.  
Executive’s compensation as provided in this Agreement is based on the
termination payments provided for in Section 1 of the Severance
Agreement.  Because there has not been a Change of Control, Executive will not
receive enhanced termination payments provided for under Section 1(a) of the
Severance Agreement.



2.
Payment. In consideration for each of the terms of this Agreement, Company will
provide Executive with the following payments:



a.  
$1,153.84 representing Executive’s accrued salary and $31,924.03 of accrued
vacation through the Release Date.  The bonus, accrued salary,  and accrued
vacation will be paid in accordance with Company’s normal payroll practices for
terminating employees;



b.  
$150,000 representing Executive’s base salary for the 6 month period after the
Release Date at the annual rate in effect as of the Release Date.  Company will
pay this amount to Executive on March 28, 2013;



c.  
$180,000 representing an amount equal to the Executive’s “Target Annual Bonus”
for 2013.  Target Annual Bonus is defined in the Severance Agreement and it
payable whether or not the target is met and whether or not other Executives
receive a bonus.  Company will pay this amount to Executive in accordance with,
and at the same time as, its normal payroll practice for other Company
executives;



d.  
Up to $2,834.72 representing the projected cost of Executive’s medical insurance
under COBRA for the 6 month period immediately following the Release Date, to be
paid on March 28, 2013.  Executive will be eligible to continuation of Company’s
health care benefits as set forth in COBRA for 18 months after the Release Date
if Executive elects continuation benefits, with the cost after the initial 6
months borne solely by Executive;



The payments provided for in this Section 2 are in lieu of any payments under
the Severance Agreement.  Executive’s entitlement to benefits under Section 2
(other than Section 2(a))  is conditioned on the release of claims described in
this Agreement being signed and irrevocable prior to the scheduled date of
payment. All payments under this Section 2 shall be subject to the applicable
withholding requirements of all appropriate governmental authorities and to
other deductions as applicable.


3.
Stock Compensation.   All of Executive’s unvested stock options and stock grants
shall fully vest on the Release Date.  As a result of this vesting, Executive
will own a total of 78,276 vested shares of Restricted Stock and 226,930 vested
options as of such date. Expiration of stock options and stock grants will then
be governed by the terms of the grants and the plans under which the grants were
made.



4.
Other Employment; Confidentiality, Noncompetition and
Nonsolicitation.  Executive is free to secure other employment elsewhere at any
time after the Release Date, but shall comply with the obligations set forth in
Sections 2 through 8 of the Severance Agreement for the periods set forth in
such Sections.  Company will have the right to enforce such obligations using
the remedies permitted under the Severance Agreement.



5.
Releases and Covenant Not to Sue.



a.  
By Executive.  Except as to any dispute arising out of the performance of this
Agreement or of obligations under the Severance Agreement continued by this
Agreement, Executive agrees that she will not initiate or cause to be initiated
against Company (or any of its agents, servants, elected officials or any person
or entity acting by, through, under or in concern with it) (collectively
referred to as “Released Parties”) any lawsuit, compliance review, action,
grievance proceeding or appeal, investigation or proceeding of any kind, or
participate in same, individually or as a representative or a member of a class,
under any contract (express or implied) law or regulation (federal, state or
local), pertaining or in any way related to her employment with Company.



b.  
By Company.  Except as to any dispute arising out of the performance of this
Agreement or of obligations under the Severance Agreement continued by this
Agreement, Company agrees that, pursuant to this Agreement, it releases and
forever discharges Executive from any and all claims, demands, damages, causes
of action, and any liability whatsoever on account of or in any manner arising
out of Executive’s employment by Company or termination of such employment



6.
Release of Damages.  Except as to any dispute arising out of the performance of
this Agreement or of obligations under the Severance Agreement continued by this
Agreement, Executive agrees that, pursuant to this Agreement, she releases and
forever discharges Released Parties from any and all claims, demands, damages,
causes of action, and any liability whatsoever on account of or in any manner
arising out of Executive’s employment by Company or termination of such
employment with Released Parties. By way of example only, and without limiting
this release, Executive releases the Released Parties from any cause of action,
right, claim or liability under the Age Discrimination in Employment Act, Title
VII of the 1964 Civil Rights Act, as amended, the Fair Labor Standards Act, the
United States Constitution or Arizona Constitution, the Arizona Civil Rights
Act, and any other equal employment opportunity law or statute, any common law
claim including wrongful discharge, imply or express contract, the covenant of
good faith and fair dealing, or any other claim in tort or contract arising
under the law.



7.
Bar. Executive and Company each agree that this Agreement may be pleaded as a
complete bar to any action or suit by the other before any court or
administrative body, with respect to any claim under federal, state or other law
relating to Executive’s employment by Company or termination of such employment.



8.
Indemnification.



a.  
Executive and Company each agree (as an “indemnitor”) to indemnify and hold the
other harmless from any and against all loss, costs, damages or expenses,
including without limitation, attorney’s fees, arising out of indemnitor’s
breach of this Agreement or the fact that any representation made by indemnitor
herein was false when made.



b.  
Nothwithstanding the releases and bar set forth in Sections 5, 6, and 7, nothing
in this Agreement shall reduce or eliminate Executive’s right to seek and
receive indemnification for expenses incurred and losses suffered as a result of
claims made against Executive arising out of Executive’s service to Company (or
to another entity at Company’s request) as an officer, director or
employee.  Executive may seek, and Company will provide such indemnification in
accordance with and subject to Company’s organizational documents, policies and
agreeements with Executive governing indemnification of Executive (and other
Company officers and directors) in effect on the Release Date (the
“Indemnification Policies”).  Executive’s rights to indemnification shall be
limited; Company shall have the right to contest its obligation to provide
indemnification; Company shall be entitled to seek to recover amounts paid if
indemnification is found to be inappropriate; and Company shall have the right
to assume the defense of claims all in accordance with the Indemnification
Policies.



9.
References. Executive agrees to inform all prospective employers that requests
for references will be directed in writing to Company’s Chairman of the Board of
Directors.



10.
Confidentiality of Agreement. Executive and Company each agree to keep both the
existence and terms of this Agreement completely confidential, and to not
disclose the contents of this Agreement to anyone except their respective
attorneys, accountants and spouses, unless required to do so by law.  Because of
Company’s status as a public company and Executive’s position as Principal
Executive Officer, Executive acknowledges that disclosure may be required under
applicable securities laws and consents to such disclosure to the extent
Company’s counsel advises Company that it is necessary.



11.
Non-Disparagement.  Executive and Company each agree to not engage in oral or
written comments of a disparaging nature regarding the other, to any third
party, including, without limitation, their own or the other’s employers,
employees, officers, directors, contractors, customers or any other person
related to their respective employment or business.



12.
Denial of Liability. No provision of this Agreement shall be construed as an
admission by Executive or Company of improper conduct, omissions or liability.



13.
Notice of Time for Reflection and Waiver. Executive acknowledges that she has
fully discussed all aspects of this Agreement with her advisor. Executive agrees
that she has carefully read and fully understands all of the provisions of this
Agreement and that she is voluntarily entering into this Agreement. Executive is
advised that, prior to waiving claims she may have under the Age Discrimination
Act, she may take up to twenty-one (21) days to consider this Agreement before
signing, and she may revoke this Agreement within seven (7) days after she signs
this Agreement. In the event this agreement is signed prior the expiration of 21
days, Executive acknowledges that she voluntarily and knowingly agrees to waive
her entitlement to take 21 days to consider this agreement for the purpose of
expediting the settlement. Executive is encouraged to seek the advice of an
advisor.



14.
Complete Agreement. This Agreement sets forth the entire Agreement between the
parties hereto.



15.
Choice of Law. This Agreement shall be construed, enforced, and governed by the
laws of the State of Washington, without regard to its conflicts of law
principles.



16.
Application of Section 409A.   It is intended that amounts payable under this
Separation Agreement and Release are exempt from Section 409A of the Code, and
the Agreement will be interpreted to effectuate that intent.  If Section 409A is
nonetheless applicable, this Separation Agreement and Release will be
interpreted to comply with Section 409A of the Code, and it is to be
applied  and administered in accordance with Section 9 of Executive’s Severance
Plan and  Agreement dated March 9, 2011 describing compliance with Section 409A.



17.
Severability. Should any provision of this Agreement be declared or determined
by the Court to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal part, term or
provision shall be deemed not to be a part of this Agreement.




DATE: February 25, 2013    By: /s/ Magaret Thomas       Ambassadors Group, Inc.,
                DATE: February 25, 2013    By: /s/ James M. Kalustian, Charinan
of the Board        










 


